ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
BAE Systems Norfolk Ship Repair                 ) ASBCA No. 62707-ADR
                                                )
Under Contract No. N00024-17-C-4409             )

APPEARANCES FOR THE APPELLANT:                     Barbara A. Duncombe, Esq.
                                                   Brandon E. Dobyns, Esq.
                                                   Sean A. Graves, Esq.
                                                    Taft Stettinius & Hollister LLP
                                                    Indianapolis, IN

                                                   James A. Kelley, Esq.
                                                    James A. Kelley & Associates
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Devin Wolak, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 29, 2022



                                                HEIDI L. OSTERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62707-ADR, Appeal of BAE
Systems Norfolk Ship Repair, rendered in conformance with the Board’s Charter.

       Dated: March 29, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals